ease 4:18-cr-0015, Documem 40 Filed 12/19/18 l.; 1 of 2 PagelD 76

OR\GlNAL

IN THE UNITED sTATEs DISTRICT CoU`lif" " `:,
FoR THE NoRTHERN DIsTRICT oF TEXAS ‘
FoRT WoRTH DIvIsIoN
UNITED sTATEs oF AMERICA f“~l“»@ § w adm
v. NO. 4;18-cR-153-Y
KYLE EDWARD DAQUILLA (01) .\ . __
FACTUAL RESUME
sUPERsEDING INFoRMATION;

Possess With Intent to Distribute Methamphetamine, in violation of 21
U.S.C. §§ 841(a)(l) and (b)(l)(C).

MAXIMUM PENALTY:

 

' Imprisonment for a period not more than 20 years;

~ A fine not to exceed $1,000,000 or both a fine and imprisonment;

' A supervised-release term of a maximum of 5 years. If the defendant
violates any of the supervised-release conditions, he could be imprisoned
for the entire supervised-release term, resulting in additional prison time;

' A $lOO mandatory special assessment;

° Restitution to victims or to the community, Which may be mandatory under
the laW, and Which the defendant agrees may include restitution arising
from the offense of conviction alone;

' Forfeiture of property; and

' Incarceration or supervision costs.

ELEMENTS OF THE OFFENSE:

The essential elements Which must be proved beyond a reasonable doubt in order to
establish the offense charged in the Indictment are as follows:

First: The defendant knowingly possessed a controlled substance;
Second: The substance Was in fact methamphetamine; and
Third: The defendant possessed the substance with the intent to distribute it.

Factual Resume - Page 1

 

 

 

 

Case 4:18-Cr-0015, Document 40 Filed 12/19/18 F.e 2 of 2 Page|D 77

STIPULATED FACTS:

On or about March 1, 2018, the defendant Kyle Edward Daquilla knowingly and
intentionally possessed at least 50 grams of a mixture and substance containing a
detectable amount of methamphetamine, a Schedule II controlled substance. Daquilla
admits he knowingly possessed the methamphetamine with the intent to distribute it.

On March l, 2018, the Texas Department of Public Safety (DPS) Criminal
Investigations Division executed a search warrant of room 220 at the Extended Stay
American Hotel, located at 5831 Overton Ridge Boulevard in Fort Worth, Texas. The
room was previously occupied by Daquilla and another individual Daquilla possessed at
least 50 grams of methamphetamine, cocaine, marijuana and a pistol, all of which were
found in the hotel room. Prior to entering the hotel room, DPS detained Daquilla
pursuant to a vehicle traffic stop. DPS found two keys to Daquilla’s hotel room on his

person, and another pistol inside the glove box of the vehicle.

 

%misé day of Q¢’Q Aé¢¢ ,2018.
£%@@
/

/YLE EDWARD DAQUILLA CoDY Cpr~‘ER
Defendant Counsel for Defendant '

Factual Resume - Page 2

 

 

